Klein, J.,
We are all of opinion that the learned hearing judge properly dismissed the appeal from the assessment of inheritance tax. Little need be added to the scholarly opinion, which fully disposes of the single question raised by the exceptions.
The widow, who was one of the executors, has throughout the administration of this estate elected to consider herself a legatee rather than a creditor. This may be because there is serious doubt whether she can claim as a creditor under the language of the antenuptial agreement. But regardless of her reasons, she herself has fixed her status. Her failure to claim as creditor at the audit and to take exceptions to Judge Bok’s adjudication, in which this fund, at her own request, was awarded as a legacy, definitely bars her from raising this question now. The matter is closed. It is res judicata.
The exceptions are therefore dismissed and the opinion is confirmed absolutely.